Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4, 7, 8, 10, 12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 6,669,402.  Davis et al. disclose a modular crash attenuator system comprising:
An array (11) of attenuator segment pairs.  See Fig. 13; said array comprising:
A tensioning assembly (98, 100) configured to removably couple 1st & 2nd attenuator 
segments (30) together, see Figs. 9-12.
A coupling assembly (66) configured to removably couple a plurality of attenuator 
segment pairs together.  See Fig. 18.
A barrier attachment assembly (82, 84, 86, 88) disposed at a 1st end of the array and 

coupled to at least one attenuator segment pair.  See Figs. 14, 15.
An end cap assembly (106) disposed at a 2nd end of an array.
Wherein each of said 1st & 2nd attenuator segments comprise:
Upper, lower and opposing lateral sides; 1st and 2nd ends (54, 54’).  See Fig. 12.
Wherein each end (54, 54’) comprise complementary recesses (58) and 
protrusions (56) configured to nest adjacent segments end to end.  See Col. 3, ln. 50-Col. 5, ln. 15, Col. 9, ln. 50-Col. 10, ln. 35, Col. 13, ln. 55-Col. 14, ln. 25.

With respect to claims 2, 7, 8, 16 Davis et al. discloses the 1st and 2nd lateral sides (32, 32’) comprise at least two grooves (38, 44) configured to accommodate the tensioning assembly (98).  See Fig. 4.

With respect to claims 4, 18 Davis et al. disclose the 1st and 2nd ends (54, 54’) are configured with a recess (62) to accommodate the coupling assembly (66).  Fig. 9. 

With respect to claims 10, 12 Davis et al. disclose the attenuator segments can be filled with water, which would inherently expand the sides of the segment.  Col. 5. 

With respect to claims 13, 14, 19, 20 Davis et al. disclose attenuator segments are made from polyethylene  and have a thickness of up to ½” thick, a height of upto 42”, and a width of upto 24” wide.  Col. 4, lns. 47-65.  

With respect to claim 15 Davis et al. disclose attenuator segments comprise:
Upper, lower and opposing lateral sides; 1st and 2nd ends (54, 54’).  See Fig. 12.
Wherein each end (54, 54’) comprise complementary recesses (58) and 
protrusions (56) configured to nest adjacent segments end to end.  See Col. 3, ln. 50-Col. 5, ln. 15, Col. 9, ln. 50-Col. 10, ln. 35, Col. 13, ln. 55-Col. 14, ln. 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 6,669,402 in view of Carey US 2006/0115326 or Christensen US 5,611,641.  Davis et al. disclose an attenuator segment having a projection (56) and recess (58) disposed on each end (54, 54’) of said attenuator segment, but do not 
disclose multiple recesses and projections. However Carey, see Fig. 1, teaches an attenuator segment (1) having multiple projections (5, 7) and recesses (not numbered) that interlock with projections (15, 16) of adjacent and similar attenuation segments (13, 14).  See [36-37].
Christensen also discloses a variety of tongue and groove connecting arrangements, see Figs. 6A-9.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the attenuation module of Davis et al. with multiple tongue and groove connection members as taught by Carey or Christensen in order to increase the impact resistance at attenuation segment joints.

Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 6,669,402.  Davis et al. disclose an attenuation segment (10) see Fig. 4 comprising upper, lower, side and end walls, wherein a variable tensioning assembly (82, 100, 100’) comprise a plurality of tensioning cables (98) and a plurality of respective fasteners (100) for attaching end plates (82) to said array of attenuator segments.  But do not disclose a plurality of eye bolts. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that any type of fastener could be used to attach the end plates (82) to the tensioning cables.

With respect to claim 11 Davis et al. disclose at least one fill port (124) mounted on the upper surface of the attenuator segment (130) and at least one drain port (118) on each lateral side of said attenuator segment.  But do not disclose adding a fill port to each upper side of the attenuator segments.  However, it would have been obvious to 

one of ordinary skill in the art before the effective filing date of the claimed invention to provide the attenuator segments of Davis et al. with at least one fill port on each side of the attenuator segments as a matter of design choice.		

Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				11/8/2022